MEMORANDUM OPINION
                                        No. 04-12-00061-CV

                                   Herbert Lawrence POLINARD,
                                             Appellant

                                                   v.

                  E.M. GILMORE, Jr., Individually and D/B/A Alamo Bail Bonds,
                     and R.J. Hayes, Individually and D/B/A Alamo Bail Bonds,
                                             Appellees

                     From the County Court at Law No. 10, Bexar County, Texas
                                     Trial Court No. 288,485
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 26, 2012

DISMISSED IN PART; RETAINED IN PART

           This appeal arises from trial court cause number 288,485. The trial court granted two

severance orders in trial court cause number 288,485, and the claims severed in those orders

were assigned trial court cause numbers 288,485-A and 288,485-B. Appellees have filed a

motion requesting that this court dismiss this appeal as to trial court cause numbers 288,485-A

and 288,485-B.
                                                                                    04-12-00061-CV


       The notice of appeal filed by appellant references both trial court cause numbers 288,485

and 288,485-A; however, the notice of appeal does not reference trial court cause number

288,485-B. Having reviewed the record, this court concludes that only trial court cause number

288,485 contains the orders and judgments that are the subject of this appeal. Accordingly, to

the extent the notice of appeal or other documents filed with this court can be construed as

appealing either trial court cause number 288,485-A or trial court cause number 288,485-B, this

appeal is dismissed as to those trial court cause numbers. The appeal of trial court cause number

288,485 is retained on the docket of the court, and the clerk of this court is instructed to update

case management to reflect that only trial court cause number 288,485 is pending in this appeal.

Costs of the appeal will be assessed upon the final disposition of the appeal.

                                                      PER CURIAM




                                                -2-